EXAS
                           AU~TXN   SI.-IL%XAS
PRICE  DANIEL
ATTORNEYGENERAL

                              April 8; 1949


        Senator A. M. Aikin, Jr., Chairman
        &mete ~&ate Affairs Committee
       Irifty-firstLegislature
       Austin, Texas
                                    Opinion No. V-806
                                    Be: The constitutionality
                                        of 9. B. 147 providing
                                        that coo eratives and
                                        fraternaE associations
                                        or corporationsshall
                                        pay the same liden
                                        fees and taxes as oth-
                                        er associationsor cor-
                                        porations engaged in
                                        the some or similar
                                        business.


                  You have.requeated tha opinion of the At-
        tornsyQeneral wdWlve tomthe constitutionalityof
        Seaate Bill I& 147 with ~particularreference as to
        whether or not it vjo.late,s
                                  Se&ion 33 of Article III
        of the Texas Constitution,which provides:
                   "All bills for raising revenue shall
              .originatein ~theHouse of Representatives
              but.the Senate may amend or reject them as
              other bills.”
                   Seuate Bill No, 147 reads in part as fol-
        lows:
                    “Section 10 Every co-operativeor
               fraternal associationor ,corporationauth-
               orised to do any business of any kind or
              ,mture whatsoever chartered by or having
               a~pendt. OF ~mrtih.icateof authority to do
               business, or.doing business, in the State
 Senator A. M, Aikin,~Jr.~,Page 2   (V-806)


     of Texas.,shall~,bes,ubjectto the payment
     of~the same license~~fees'andtaxes as any
     other associationor..corporation,either
     dome.sticorforeign, engaged in doing the
     same or simi1a.rbusines~sin and under the
     laws of,,thisState. The license fees and
     taxes herein referred to shall include all
     fees and taxes,of any ~kindor description
     whatsosver,which are now or may hereafter
     be, impose.d,.
                  lev,ied.or provided for by
     and under the.Co.ns&ution and laws of
     this State in behalf of the State or any
     political.subdivision thereof.
           " * . .

          "Section 4. The fact that there are
     many co-operativeand fraternal associations
     or..corpo.rations..now
                         engaged.in various kinds
     of business in..Texas.andwhich pay no State
     orlocal taxes, and which are in direct
     competitionswith private.individualsand
     corporations,engaged in the same or simi-
     lar ~bu.siness
                  in this-State,and paying tax-
     es fors.uch.privilege,and as a result such
     tax-exempt.associationsor corporationsare
     not.bearingtheirsshare,of the cost of gov-
     ernment, creates an emergency and an impera-
     tive~public.necessitythat the constitution-
     al.rule requiring bills ta be read on three
     several~daysin ea~chHouse be suspended,
     and said.rule~ishereby suspended,and
     that ~thisAct ~shall.,take:effect
                                     and be in
     force,from and aft.eritspassage, and it
     is so enaoted."
                                     law will unquea-
           This bill if .enacted~,into
~tionably raise-revenue. However, since the early
 case ofDay.Land &Cattle Company v. State, 68 Tex.
526~.41 S W 865 it has been settled that the pro-
 visIona o).~ecti& 33, Article III of our Constitu-
 tion,,should be..confinedto bills.to levy taxes in
                                   not to bills for
 the strict sense of,,thewords,~and.
~..,.other
       purposes which may incidentallycreate reve-
 nue.
 Senator A. M, Aikin, Jr,, Page 3    (V-806)


           The purpose of.Senate Bill No. 147 is set
 forth in Section b,.thereof,wherein it states, "there
 are many co-operative and,fraternalassociations or
 corporationsnow ,engagad ..in
                             various kinds of business
 in Texas and.which pay~na State or local taxes and
 which are findirect competitionwith private indivi-
 duals landcorporationsengaged,in the same or similar
 business in this State. and Davine taxes for such Dri-
         and as a result


i;ernalassociationsorMcorporations'tobe subject to
the payment of the same license fees and taxes as any
motherassociationor corporatl,on doing the same or
 similar business,andthus..beartheir share of the
cast of gavernment, ~The.bill~.leviestaxes in the
 strictsense of the words and shavingoriginated in
the.SenaW is inviolat~ionof Se.ction33, Article III,
Constitutionof Texas,
        .....I&Opinion,No,..
                           V-860,~dated March 31, 1949,
 the Attorney General held that Senate Bill No. 376,
 relative to retaliatoryreserve and tax requirements
 on foreign insurancescompanies,, was not a bill for
 raising revenue within the meaning of Article III,
 Section3,3of~.theTexas Constitution,and can there-
 fore originate in...the..,Senate,
                                 The primary purpose of
 Senate Bill Ko.:.376~~isto~.retaliateagainst the laws
 of other .States...if~
                      any.,which...put
                                     a greater regula-
 tory,andtax 'burden, oninsuranoe.companies domiciled
 inthis.State and.doingbusinesain such other States,
 than waehare heretofore put on insurance companies
 domiciled in such other St.at.es,and doing business
 in this .State. In~..carryingout its primary purpose
 of retaliation., the bill may incidentallycreate rev-
 enueQ It 1.stherefore clearly distinguishablefrom
..SenateBill No..ll+'?,~which~..has
                                 for its primary pur-
 .pose..thelevy.of,taxes,in order that CO-O erat,iveor
 fraternalasso.ciatione  or co,rporations~
                                         wiE1 bear their
 shareeof the.cost of government.
Senator A..M. Aikin, Jr., Page 4   (V-806)



                     SUMMARY

          Senate Bill No. 147 providingthat
     cooperativesand fraternal associat1on.s
    .,orcorporationsshall pay the same li-
     tense ~fees.and~taxasas other associa-
     tionssor corporationsengaged in the same
     or similar.businessis unconstitutional
     as it is a Billsfor.raising revenue orig-
     inatinginthe Se,nate. Section 33, Arti-
     cle III,,.
              .Constit,ution
                           of Texas.

                            Yours very truly,
                        ATTORNEY GENERAL OF TEXAS




                        APPROVED
                               ?/b--J-
                      Gi+ RST ASSISTANT
                        ATTORNEY GENERAL
DMG/lg